DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle [US 6,053,777].
Regarding claim 1, Boyle disclose an auxiliary device for functional expansion and signal acquisition of a testing system, comprising: a pogo pin attaching device (fig. 3; 4, 6, 10) including at least one spiral spring loop (fig. 3; 36) having two ends (fig. 3; one end of 36 that abuts 30g and another end of 36 that abuts 4b), at least one fastening member (4), and at least one cable (fig. 3; 1), wherein the fastening member (4) includes at least one limiting hole (fig. 3; space that 36 occupies) and at least one fastening hole (fig. 3; hole of 4 that 1 passes through), wherein the two ends (one end of 36 that abuts 30g and another end of 36 that abuts 4b) of the spiral spring loop (36) is disposed in the limiting hole (space that 36 occupies); and wherein the cable (1) passes through the fastening hole (hole of 4 that 1 passes through) to electrically connect (Col. 4 Ln 56-57) to the spiral spring loop (36, 36 is electrically connected to 30 which is electrically connected with 1b).

Regarding claim 6, Boyle disclose wherein the spiral spring loop (36) is made of metallic material (stainless steel) and has a predetermined elasticity.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. Attorney described the spring structure of Boyle and explained how Boyle’s coil spring 36 does not disclose, one spiral spring loop having two ends; due to the longitudinal expansion and compression of coil spring 36. Attorney also stated, “the spiral spring is bent to form a loop, so the spiral spring extends and retracts “radially”, instead of in longitudinally… according to the axis of the pogo pin, the spiral spring Loop of the present application is capable of ‘radial expansion’.”
Examiner respectfully disagrees because the recitation “spiral spring loop” is not limited to the construction of present application. “Spiral spring loop” is a broad term and Boyle’s spring 36 has the construction of a spiral spring loop due to the multiple loops that extends in a spiral. In fact, if “spiral spring loop” is sent through a google image search, the results widely favors longitudinal spiral springs. Also, Boyle’s spring 36 is not a continuous ring so spring 36 has two ends; one end abuts 30g while the other abuts 4b of fig. 3. Furthermore, there aren’t any specific recitations in claim 1 that definitively claim the spiral spring loop being bent into a ring shape that allows radial expansion/compression instead of longitudinal expansion/compression. Therefore claim 1 is still rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831